Citation Nr: 1828143	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-44 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Buffalo, New York


THE ISSUE

Entitlement to an additional clothing allowance for the 2014 calendar year due to use of a manual wheelchair.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1968 to April 1970; during his period of service, the Veteran was awarded the Combat Action Ribbon and a Purple Heart for wounds he received in combat in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 letter of determination by a Department of Veterans Affairs (VA) Regional Office (MC), in Buffalo, New York, which awarded clothing allowances for his two bilateral prosthetic legs, but denied an additional clothing allowance for use of a manual wheelchair.  The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in May 2015.


FINDINGS OF FACT

Although the Undersecretary for Health or his designee has not so certified, by resolving reasonable doubt in his favor, the evidence of record demonstrates that the Veteran's manual wheelchair causes wear and tear to his above-the-waist clothing due to propelling and stopping his wheelchair.  


CONCLUSION OF LAW

The criteria for an additional clothing allowance for the 2014 calendar year for above-the-waist clothing due to use of a manual wheelchair have been met.  38 U.S.C. §§ 1162, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C. § 1162 (2012).

The record reflects that the Veteran initially applied for three clothing allowances, and he has been awarded two of those three clothing allowances for his right and left leg prostheses, respectively.  In this case, the Veteran seeks an additional clothing allowance for the manual wheelchair that he has been issued for mobility purposes due to his missing legs.  (The Veteran's service connected disabilities include the amputation of both lower extremities due to shell fragment wounds he sustained.)  

On appeal, particularly in his November 2014 substantive appeal, VA Form 9, the Veteran asserts that the clothing allowances that have been awarded are for his leg prosthetics, which affect his pants, and that he is seeking an additional clothing allowance in this case for his wheelchair, which is wearing out his shirtsleeves when he wheels his chair.  He further stated that the protective equipment on his wheelchair only protects his pants and not his shirtsleeves.  

Additionally, the Veteran testified in a May 2015 hearing before the undersigned that his manual wheelchair wore out his shirts-in particular the sleeves of his shirts-as he propelled or stopped the wheelchair.  The Veteran brought in an old shirt, which was discolored and worn.  He also stated that he wore out several pairs of gloves a year as well.  Most importantly, the undersigned observed during the hearing that the plastic protective guards of the wheelchair protected the Veteran's pants and not his above-the-waist clothing.  

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(i) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or

(ii)(A) The Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  

38 C.F.R. § 3.810 (a)(1).

An additional clothing allowance is available for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) used by a veteran if that appliance (i) satisfies the requirements of 38 C.F.R. § 3.810(a)(1), above; and, (ii) affects a distinct type of article or clothing or outergarment.  See 38 C.F.R. § 3.810(a)(2).  

The Board acknowledges that the Undersecretary of Health's designee has not certified that the Veteran's manual wheelchair causes wear and tear of the Veteran's clothing.  The designee indicated that the Veteran's manual wheelchair did not have special modifications for positioning or posturing adaptations that would tend to cause wear and tear of clothing, and that the Veteran's manual wheelchair was equipped with plastic side guards to protect his clothing.  

It is clear to the Board, however, that the designated official for certifying orthopedic appliances in this case did not take into account the specific circumstances of this case, particularly with respect to whether his above-the-waist clothing (i.e., his shirts/shirtsleeves and gloves) would have wear and tear as a result of propelling and stopping the manual wheelchair.  Rather, the designated official only mentioned the lack of positioning or posturing modifications and that there was protective plastic guards, although those guards only protected below-the-waist garments (i.e., pants).  

After consideration of the designated official's certification, as well as the Veteran's incredibly probative statements and testimony in this case, as well as the undersigned's own observations during the May 2015 hearing, by resolving doubt in favor of the Veteran, the Board finds that his manual wheelchair causes wear and tear to his above-the-waist clothing, including his shirts/shirtsleeves and gloves.  

Accordingly, as his shirtsleeves and gloves are distinct articles or garments than his pants-for which he has already been awarded a clothing allowance due to his prosthetic legs-the claim for an additional clothing allowance for the 2014 calendar year for above-the-waist clothing due to use of a manual wheelchair is awarded in this case based on the evidence of record at this time.  See 38 U.S.C. §§ 1162, 5107; 38 C.F.R. § 3.810(a)(2); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An additional clothing allowance for the 2014 calendar year for above-the-waist clothing due to use of a manual wheelchair is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


